Exhibit 10.1

EXECUTION VERSION

INCREMENTAL REVOLVING COMMITMENT ASSUMPTION AGREEMENT

THIS INCREMENTAL REVOLVING COMMITMENT ASSUMPTION AGREEMENT, dated as of June 11,
2019 (this “Agreement”), is among NUVEEN GLOBAL CITIES REIT OP, LP, a Delaware
limited partnership (the “Borrower”), NUVEEN GLOBAL CITIES REIT, INC., a
Maryland corporation (“Parent”), the other Loan Parties solely for the purpose
of Section VI hereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacities, the “Agent”), and each of the Lenders party hereto.

RECITALS

WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Agent are parties to the Credit Agreement, dated as of
October 24, 2018, as amended by the First Amendment and Incremental Revolving
Commitment Assumption Agreement, dated as of December 17, 2018, and by the
Technical Amendment, dated as of May 29, 2019 (and as further amended, restated,
modified or supplemented from time to time, the “Credit Agreement”). Terms used
but not defined herein shall have the respective meanings ascribed thereto in
the Credit Agreement.

WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the Borrower has
requested that those existing Lenders listed on Schedule A attached hereto (such
Lenders, the “Increasing Lenders”) increase their respective Revolving
Commitments by the amounts set forth on Schedule A (such increase in Revolving
Commitments, the “Incremental Revolving Commitments”), and, as more particularly
set forth herein, the Agent and the Increasing Lenders have agreed to such
Incremental Revolving Commitments, subject to the terms and conditions set forth
herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

I.

COMMITMENTS. Each Increasing Lender hereby commits, severally, but not jointly,
on the terms set forth in this Agreement to make the Incremental Revolving
Commitments as set forth on Schedule A available to the Borrower on the
Incremental Effective Date (defined below) subject to the conditions precedent
set forth in Section III below. After giving effect to the Incremental Revolving
Commitments, the aggregate Revolving Commitments shall be as set forth on
Schedule B hereto.

 

II.

REPRESENTATIONS. The Borrower, on its own behalf and on behalf of the other Loan
Parties, makes, on the effective date of this Agreement, the representations and
warranties in Article VII of the Credit Agreement and the other Loan Documents,
and confirms that such representations and warranties are true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) as of the date hereof, except to the extent
any such representation or warranty relates solely to an earlier date, in which
case such representation or warranty shall be true and correct on and as of such
earlier date. Additionally, the Borrower represents and warrants that
immediately before and after giving effect to this Agreement on the date hereof,
no Default or Event of Default exists.



--------------------------------------------------------------------------------

III.

CONDITIONS TO EFFECTIVENESS. This Agreement will become effective on the first
date (the “Incremental Effective Date”) on which the following conditions are
satisfied:

 

  A.

The Agent shall have received counterparts of this Agreement executed and
delivered by the Borrower, the other Loan Parties, each Increasing Lender and
the Agent.

 

  B.

If so requested by any Increasing Lender, the Agent shall have received a Note
made by the Borrower and payable to such Increasing Lender.

 

  C.

The Agent shall have received a certificate of the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Borrower and
each Guarantor, dated as of the Incremental Effective Date, certifying (i) that
attached thereto is a true and complete copy of each organizational document of
such entity certified (to the extent applicable) as of a recent date by the
Secretary of State of the state of its incorporation or organization, as the
case may be, (ii) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors, managers, or other
applicable governing body of such entity authorizing the execution, delivery and
performance of the documents executed in connection with this Agreement,
(iii) that attached thereto is a certificate of good standing (or certificate of
similar meaning) with respect to each such entity issued as of a recent date by
the Secretary of State of the state of its incorporation or organization, as the
case may be, and (iv) as to the incumbency and specimen signature of each
officer executing any documents delivered in connection with this Agreement on
behalf of such entity; provided that in the case of the certificate delivered
with respect to the Borrower or any Guarantor, such certificate can certify that
there have been no changes to such documents or items described in the foregoing
clauses (i) or (iv) since the date of delivery thereof to the Agent.

 

  D.

The Agent shall have received an opinion of Morgan, Lewis & Bockius LLP, counsel
to the Borrower and the other Loan Parties, dated as of the Incremental
Effective Date, addressed to the Agent, the Issuing Banks and the Lenders and
covering such matters as the Agent may reasonably request.

 

  E.

The Agent shall have received all reasonable fees and other amounts due and
payable by the Borrower to the Agent, the Arranger and the Lenders on or prior
to the date hereof, including, to the extent invoiced, reimbursement or payment
of all out of pocket expenses required pursuant to the terms of the Credit
Agreement to be reimbursed or paid by the Borrower in connection herewith.

 

  F.

Upon the reasonable request of the Agent or any Increasing Lender made at least
ten (10) days prior to the Incremental Effective Date, the Borrower shall have
provided to the Agent or such Increasing Lender the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five (5) days prior to the Incremental Effective Date.

 

2



--------------------------------------------------------------------------------

  G.

As of the date hereof, both immediately before and immediately after entering
into this Agreement, no Default or Event of Default exists.

 

  H.

After giving effect to this Agreement, the Borrower is in compliance with the
requirements of Section 2.17 of the Credit Agreement.

 

IV.

TERMS GENERALLY. Other than as set forth herein, for all purposes under the
Credit Agreement and the other Loan Documents, the Incremental Revolving
Commitments and any Loan made using the Incremental Revolving Commitments (such
Loans, the “Incremental Revolving Loans”) shall have the same terms as the
initial Revolving Commitments and initial Revolving Loans, respectively, and
shall be treated for all terms and conditions as the same Class of Commitments
and Loans, as applicable, as the initial Revolving Commitments and initial
Revolving Loans, as applicable. Upon the occurrence of the Incremental Effective
Date, the Incremental Revolving Commitments and any Incremental Revolving Loans
shall automatically and without further action by any Person constitute, for all
purposes of the Credit Agreement and the other Loan Documents, Revolving
Commitments and Revolving Loans, respectively. The Agent shall take any and all
action as may be reasonably necessary to ensure that the Incremental Revolving
Commitments and the Incremental Revolving Loans are included in each repayment
or commitment reduction, as applicable, of Revolving Commitments and Revolving
Loans, as applicable, on a pro rata basis.

 

V.

CREDIT AGREEMENT GOVERNS. Notwithstanding anything to the contrary set forth in
this Agreement, the Credit Agreement or the other Loan Documents and for the
avoidance of doubt, the obligation of each Increasing Lender to make (i) its
Incremental Revolving Commitments available, in each case, on the Incremental
Effective Date shall be subject to the satisfaction or waiver of the conditions
set forth in Section III above, and (ii) its portion of Incremental Revolving
Loans from time to time thereafter shall be subject to the terms and conditions
of the Credit Agreement applicable to Revolving Loans.

 

VI.

CONFIRMATION OF GUARANTY. Each Loan Party (a) confirms its obligations under the
Guaranty, (b) confirms that its obligations under the Credit Agreement as
modified hereby constitute “Obligations” (as defined in the Credit Agreement),
(c) confirms its guarantee of the Obligations under the Guaranty, (d) confirms
that its obligations under the Credit Agreement as modified hereby are entitled
to the benefits of the guarantee set forth in the Guaranty, and (e) agrees that
the Credit Agreement as modified hereby is the Credit Agreement under and for
all purposes of the Guaranty. Each Loan Party, by its execution of this
Agreement, hereby confirms that the Obligations shall remain in full force and
effect.

 

VII.

MISCELLANEOUS.

 

  A.

Each party hereto agrees, that except as specifically amended hereby, the Loan
Documents shall remain unmodified and in full force and effect.

 

  B.

On and after the date hereof, references in the Credit Agreement or in any other
Loan Document to the Loan Documents shall be deemed to be references to the

 

3



--------------------------------------------------------------------------------

  Loan Documents as amended hereby and as further amended, restated, modified or
supplemented from time to time. This Agreement shall constitute a Loan Document.

 

  C.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
message shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

  D.

This Agreement shall be construed in accordance with and governed by the law of
the State of New York. Section 13.4 of the Credit Agreement is incorporated
herein by reference, mutatis mutandis.

 

  E.

Any provision in this Agreement that is held to be inoperative, unenforceable,
or invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement are
declared to be severable.

[Remainder of page intentionally blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

NUVEEN GLOBAL CITIES REIT OP, LP By:   Nuveen Global Cities REIT, Inc., its
general partner By:   Nuveen Real Estate Global Cities Advisors, LLC, its
Advisor By:  

/s/ William Miller                                

Name:  William Miller

Title:    Authorized Signatory

NUVEEN GLOBAL CITIES REIT, INC. By:   Nuveen Real Estate Global Cities Advisors,
LLC, its Advisor By:  

/s/ William Miller                                

Name:  William Miller

Title:    Authorized Signatory

[Incremental Revolving Commitment Assumption Agreement]

 

5



--------------------------------------------------------------------------------

NR DENVER INDUSTRIAL PORTFOLIO LLC By:   Nuveen Global Cities REIT OP, LP, its
sole Member By:   Nuveen Global Cities REIT, Inc., its general partner By:  
Nuveen Real Estate Global Cities Advisors, LLC, its Advisor By:  

/s/ William Miller                                

Name:  William Miller

Title:    Authorized Signatory

NR 844 NORTH LLC By:   Nuveen Global Cities REIT OP, LP, its sole Member By:  
Nuveen Global Cities REIT, Inc., its general partner By:   Nuveen Real Estate
Global Cities Advisors, LLC, its Advisor By:  

/s/ William Miller                                

Name:  William Miller

Title:   Authorized Signatory NR KIRKLAND CROSSING LLC

By:

  Nuveen Global Cities REIT OP, LP, its sole Member

By:

  Nuveen Global Cities REIT, Inc., its general partner

By:

  Nuveen Real Estate Global Cities Advisors, LLC, its Advisor By:  

/s/ William Miller                                

Name:  William Miller

Title:   Authorized Signatory NR TACARA AT STEINER RANCH LLC By:   Nuveen Global
Cities REIT OP, LP, its sole Member By:   Nuveen Global Cities REIT, Inc., its
general partner By:   Nuveen Real Estate Global Cities Advisors, LLC, its
Advisor By:  

/s/ William Miller                                

Name:  William Miller

Title:   Authorized Signatory

[Incremental Revolving Commitment Assumption Agreement]

 

6



--------------------------------------------------------------------------------

NR DEFOOR HILLS LLC By:   Nuveen Global Cities REIT OP, LP, its sole Member By:
  Nuveen Global Cities REIT, Inc., its general partner By:   Nuveen Real Estate
Global Cities Advisors, LLC, its Advisor By:  

/s/ William Miller                                

Name:  William Miller

Title:   Authorized Signatory NR MAIN STREET AT KINGWOOD LLC By:   Nuveen Global
Cities REIT OP, LP, its sole Member By:   Nuveen Global Cities REIT, Inc., its
general partner By:   Nuveen Real Estate Global Cities Advisors, LLC, its
Advisor By:  

/s/ William Miller                                

Name:  William Miller

Title:   Authorized Signatory NR HENDERSON 215 LLC

By:

  Nuveen Global Cities REIT OP, LP, its sole Member

By:

  Nuveen Global Cities REIT, Inc., its general partner

By:

  Nuveen Real Estate Global Cities Advisors, LLC, its Advisor By:  

/s/ William Miller                                

Name: William Miller

Title:   Authorized Signatory NR EAST SEGO LILY LLC By:   Nuveen Global Cities
REIT OP, LP, its sole Member By:   Nuveen Global Cities REIT, Inc., its general
partner By:   Nuveen Real Estate Global Cities Advisors, LLC, its Advisor By:  

/s/ William Miller                                

Name:  William Miller

Title:   Authorized Signatory

[Incremental Revolving Commitment Assumption Agreement]

 

7



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Winita Lau                                

Name:  Winita Lau

Title:    Senior Vice President

[Incremental Revolving Commitment Assumption Agreement]

 

8



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Susan M. Caruso                            

Name:  Susan M. Caruso

Title:    Senior Vice President

[Incremental Revolving Commitment Assumption Agreement]

 

9



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Christopher R. Coburn                    

Name:  Christopher R. Coburn

Title:    Vice President

[Incremental Revolving Commitment Assumption Agreement]

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

SCHEDULE A

TO INCREMENTAL COMMITMENT ASSUMPTION AGREEMENT

 

Increasing Lender

   Incremental
Revolving
Commitment  

BANK OF AMERICA, N.A.

   $ 30,000,000.00  

U.S. BANK NATIONAL ASSOCIATION

   $ 30,000,000.00  

Total

   $ 60,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE B

TO INCREMENTAL COMMITMENT ASSUMPTION AGREEMENT

Aggregate Revolving Commitments after giving effect to the Incremental Revolving
Commitments

 

Lender

   Aggregate Revolving
Credit
Commitments  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 60,000,000.00  

BANK OF AMERICA, N.A.

   $ 60,000,000.00  

U.S. BANK NATIONAL ASSOCIATION

   $ 60,000,000.00  

JPMORGAN CHASE BANK, N.A.

   $ 30,000,000.00  

Total

   $ 210,000,000.00  

 

12